Title: From Thomas Jefferson to John Trumbull, 15 July 1823
From: Jefferson, Thomas
To: Trumbull, John

Dear Sir  Monticello July 15. 23.I always hear from you, and of you with great pleasure, and shall recieve the visit you promise with distinguished welcome and gratification. the copies of your engraving of the Declaration of Independance I shall be glad to recieve glazed and framed, not overloaded with gilt, the glare of which is too much of a foil to the print. a narrow slip of gilt on the inner & outer edge of the frame, and black between them abstracts less of our attention  from it’s principal. if packed in a tight box, and addressed to me, to the care of Colo Bernard Peyton my correspondent in Richmond, and sent thither by the  Steamboat or other vessel it will probably come safe. of the Resignation of Genl Washington I shall be glad to subscribe for one copy, to be framed, glazed & forwarded in like manner. perhaps you could bring them on with you in the stage which would be safer.Independant of the motives of friendship to which we shall owe your kind visit, I can promise you a gratification well worth the trouble of your journey, in a visit to our University. I can assure you that, as a specimen of architecture strictly classical, you will find it unrivalled in this country, and possessing the merit of pure originality in the design. it is by such as yourself therefore that I wish it to be seen and judged. the building however which is to be it’s greatest ornament, and in fact the key-stone which is to give Unity to all that is already done, will only have it’s walls compleated the present year, and will not recieve it’s roof until the next: but this your experienced eye will supply. it’s Perspective would furnish a subject worthy of your pencil and of the burin of Mr Durand. it would be a very popular print.My daughter joins me in the welcome of which we give you the assurance, with that of our unchanged affections and respectTh: Jefferson